Citation Nr: 1000803	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  03-31 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for coronary artery 
disease (CAD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The appellant served in the Alabama Army National Guard from 
May 1962 to May 1968 and from January 1972 to October 1992.  
The appellant is also shown to have a period of duty with the 
U. S. Army Reserve from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and June 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The appellant testified at a personal hearing before a 
Decision Review Officer (DRO) at the RO in February 2007.  A 
transcript of the testimony is associated with the claims 
file.  

In June 2008, the Board remanded the matter back to the RO 
for additional development of the record.  After completion 
of the requested development to the extent possible, the RO 
issued a supplemental statement of the case in April 2009 and 
returned the case to the Board for appellate disposition.  

FINDINGS OF FACT

1.  The weight of the competent and probative evidence of 
record establishes that the appellant's current disability of 
the lumbar spine is more likely than not due to the aging 
process, and not the result of any injury incurred during a 
period of ACDUTRA.

2.  The weight of the competent and probative evidence of 
record establishes that the appellant's current left knee 
disability is more likely than not due to the aging process, 
and not the result of any injury incurred during a period of 
ACDUTRA.

3.  The weight of the competent and probative evidence of 
record establishes that the appellant's current right knee 
disability is more likely than not due to the aging process, 
and not the result of any injury incurred during a period of 
ACDUTRA.

4.  The weight of the competent and probative evidence of 
record establishes that the appellant's right ear hearing 
loss was less likely than not incurred during, or as a result 
of acoustic trauma during, a period of ACDUTRA.

5.  The weight of the competent and probative evidence of 
record establishes that the appellant's tinnitus, as likely 
as not, had its onset during a period of ACDUTRA as a result 
of acoustic trauma. 

6.  The weight of the competent and probative evidence of 
record establishes that the appellant does not have a 
diagnosis of PTSD that conforms with the Diagnostic and 
Statistical manual of Mental Disorders, Fourth Edition, The 
American Psychiatric Association (1994) (DSM-IV) as a result 
of a corroborated in-service stressor.

7.  The appellant's coronary artery disease (CAD) was not 
incurred during a period of ACDUTRA and is not medically 
linked to a period of ACDUTRA or to any high blood pressure 
readings noted during any periods of ACDUTRA.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
disability of the lumbar spine have not been met.  38 
U.S.C.A. §§ 101, 106, 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.6, 3.102, 3.303 (2009).

2.  The criteria for entitlement to service connection for a 
left knee disability have not been met.  38 U.S.C.A. §§ 101, 
106, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 
(2009).

3.  The criteria for entitlement to service connection for a 
right knee disability have not been met.  38 U.S.C.A. §§ 101, 
106, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 
(2009).

4.  The criteria for entitlement to service connection for a 
right ear hearing loss have not been met.  38 U.S.C.A. §§ 
101, 106, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.303, 3.385 (2009).

5.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 101, 106, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2009).

6.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2009).

7.  The criteria for entitlement to service connection for 
CAD have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding all of the claims currently on appeal, except for 
the claim of service connection for CAD, the RO provided the 
appellant pre-adjudication notice by letter dated in October 
2002.  

Regarding the claim of service connection for CAD, the RO 
provided the appellant pre-adjudication notice by letter 
dated in March 2004.

The October 2002 and March 2004 notifications substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate claims of service connection and the relative 
duties of VA and the claimant to obtain evidence.  

Although the March 2004 notification complied with the 
aforementioned requirements of Quartuccio v. Principi, as it 
related to the claim of service connection for CAD, the March 
2004 letter nevertheless provided the appellant with 
inaccurate information regarding his other pending claims.  
Specifically, the March 2004 letter incorrectly indicated 
that the appellant needed to provide new and material 
evidence to reopen previously denied claims of service 
connection for PTSD, hearing loss, and a back condition.  
This defect was noted in the Board's June 2008 remand, and 
later corrected by the RO in a subsequent duty to assist 
letter issued to the appellant in September 2008.  

Although neither the October 2002 nor the March 2004 pre-
adjudication notifications advised the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, the RO cured the defect by 
sending a subsequent letter to the appellant in September 
2008 that specifically notified the appellant regarding the 
assignment of disability ratings and effective dates for any 
grant of service connection.  

Moreover, the notices provided to the appellant over the 
course of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  In 
particular, the September 2008 notice provided the appellant 
with the law and regulation regarding how to establish status 
as a veteran for purposes of eligibility for VA benefits.  
The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  Moreover, the appellant 
has indicated in statements to the RO, the most recent of 
which was received in May 2009, that he has no more evidence 
to submit to substantiate his claims.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
multiple physical examinations where appropriate, obtained 
medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

In disability compensation (service connection) claims, VA 
must provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Examinations were conducted in conjunction 
with the appellant's claims of service connection for 
disabilities of the knees, lumbar spine, hearing loss, 
tinnitus, and PTSD.  The appellant was not afforded a VA 
compensation and pension examination in conjunction with his 
claim of service connection for CAD.  Although the appellant 
was not afforded a VA cardiology examination to determine the 
likely etiology of his claimed CAD, no such examination is 
necessary in this case because there is no evidence of an in-
service heart disability and the record does not reflect the 
presence of a heart disability until many years after 
discharge from service.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Service Connection

The appellant maintains that he suffered orthopedic injuries 
to both knees, and his low back during a period of ACDUTRA.  
The appellant further maintains that he developed hearing 
loss and tinnitus, CAD,and PTSD as a result of service.

The evidence of record shows that the appellant was a member 
of the Alabama Army National Guard (ALARNG) from May 1962 to 
May 1968 and from January 1972 to October 1992.  He also had 
service in the Army Reserve from May 1968 to May 1970.  The 
appellant's personnel records show he served multiple periods 
of active duty for training (ACDUTRA) while in the ALARNG, 
essentially two weeks every year.  He also attended his 
monthly drills, inactive duty for training (INACDUTRA).  The 
personnel records show that he served an extended period of 
ACDUTRA from June 1963 to December 1963; however, there is no 
evidence of record of the appellant having served on active 
duty at any time.

The law provides that a veteran may be granted service 
connection for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 38 C.F.R. §§ 3.303, 3.304.

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term 
"active military, naval, or air service" includes active 
duty, and "any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. 
App. 474, 477-478 (1991); see also McManaway v. West, 13 Vet. 
App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. 466, 469-
70, for the proposition that, "if a claim relates to period 
of [ACDUTRA], a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim.").

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves 
for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  The term INACDUTRA is defined, in part, as duty, 
other than full-time duty, under sections 316, 502, 503, 504, 
or 505 of title 32 [U. S. Code] or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 
3.6(d).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




Orthopedic Claims - right knee, left knee, lumbar spine

There are service treatment records (STRs) in the claims 
folder that cover a period from 1962 to 1992.  The records 
document that the appellant was seen for complaints of an 
injury to the right knee in July 1988.  There is also 
evidence of record that the appellant was serving on ACDUTRA 
at the time of the injury and treatment.  There is another 
entry that records the appellant as having a low back strain, 
or muscle strain while serving on ACDUTRA in June 1991.  He 
was treated and returned to duty.  The STRs do not contain 
evidence of treatment for a left knee disorder.  

The appellant has alleged that he suffered injuries to both 
knees and his back at the time of the incident in July 1988.  
He has submitted statements and testified at his personal 
hearing in February 2007 that he has continued to experience 
symptoms involving both knees and his back since that time.  

X-rays of the knees from October 2002 were normal.  July 1997 
x-rays of the lumbosacral spine showed lumbar disc disease at 
multiple levels, with 2-3 mm spondylolisthesis at L-5, S-1.  

The appellant was afforded a VA orthopedic examination in 
January 2003.  The examiner noted the appellant's history of 
a right knee injury in service in July 1988, that he claimed 
a left knee injury from the same incident, and a back injury 
from carrying backpacks and heavy duffel bags; however, the 
examiner did not review the STRs and did not note the back 
strain from June 1991.  The examiner said that current x-rays 
of the left and right knee revealed osteopenia and that x-
rays of the lumbar spine showed L5 spondylolisthesis, 
associated with spondylolysis on S1.  The examiner provided 
diagnoses of chronic low back strain with moderate functional 
loss of range of motion, and chronic left and right knee 
strain along with a moderate functional loss of range of 
motion.  The examiner did not provide an opinion as to the 
possible etiology of the diagnosed disorders.

A February 2006 private radiology report noted normal 
bilateral knees.  The impression with regard to the lumbar 
spine was L5 spondylolysis with Grade I spondylolisthesis, 
and degenerative disc disease at multiple levels.

Private consultation and radiographic reports from February 
and March 2006 indicate that the appellant has degenerative 
joint disease of the knees; however, these reports also 
indicate, by contrast, that x-rays of the knees are normal.  

Records obtained from the Social Security Administration 
(SSA) indicate that the appellant was determined disabled for 
SSA purposes as of June 2003 as a result of osteoarthrosis 
and allied disorders, as well as cardiomyopathies.

At a series of VA examinations in December 2008, the examiner 
recorded the appellant's history regarding his in-service 
knee and back injuries, and indicated her review of the 
appellant's medical records and claims file in conjunction 
with the examination.  X-rays of both knees showed bilateral 
degenerative changes with osteophytes.  X-rays of the lumbar 
spine showed L5-S1 spondylolisthesis.  The diagnosis was 
chronic lumbar strain, and chronic bilateral knee strain.  
Regarding the appellant's spine, the examiner opined that 
there was no relationship between the appellant's current 
lumbar strain and his military service, noting that the 
appellant's degenerative lumbar spine changes were more 
likely than not due to the process of aging.  Likewise, the 
examiner also opined that there was no relationship between 
the appellant's current bilateral knee strain and his 
military service, noting that the symmetrical pattern of 
degenerative changes with osteophytes in both knees was more 
likely than not due to 20 years of aging.  

Although the appellant is certainly competent to state that 
he has experienced back and knee pain since his documented 
injuries during ACDUTRA, his statements are outweighed by the 
highly probative medical opinions of a skilled medical 
professional who provided a complete rationale for her 
opinions, based on sound medical principles.  As a lay 
person, the appellant's opinion on a matter clearly requiring 
medical expertise, such as opining that his current back 
disorder and knee disabilities are related to his in-service 
injuries during ACDUTRA, which at the time were not found to 
be serious or chronic in nature, is heavily outweighed by the 
opinion of a medical professional who had the opportunity to 
review the medical records and the appellant's prior medical 
history.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

The preponderance of the evidence is against the claim of 
service connection for disabilities of the lumbar spine, the 
right knee and the left knee; there is no doubt to be 
resolved; and service connection for orthopedic disabilities 
of the lumbar spine, right knee and left knee is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


Audiologic Claims - hearing loss (right ear) and tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The appellant had a number of military physical examinations 
over the years, beginning in May 1962.  Hearing was recorded 
as within normal limits bilaterally for frequencies tested in 
June 1963 and December 1963.  An examination from 1967 
indicated a mild loss bilaterally at 4000 Hz.  Audio 
examinations from 1978, 1987 and 1991 revealed increasing 
levels of high frequency hearing loss over time.  The only 
time hearing loss was commented on was at the time of a 
physical examination in May 1991.  At that time, the 
appellants audiogram results were indicative of hearing loss, 
and would qualify as a hearing loss disability under 38 
C.F.R. § 3.385.  Thus, the appellant did have audiogram 
results indicative of some level of hearing loss on earlier 
physical examinations going back as far as June 1967.  There 
is nothing in the STRs to attribute the appellant's hearing 
loss to any period of ACDUTRA by way of etiology.  A definite 
hearing loss (for VA purposes) was noted beginning in 1991.

The appellant contends that he has hearing loss and tinnitus 
as a result of his exposure to noise in service to include 
weapons training, artillery fire, and the general noise of 
being around heavy equipment.  

To warrant service connection for hearing loss and/or 
tinnitus in this case, the evidence must show that the 
appellant incurred a hearing loss and/or tinnitus during a 
period of ACDUTRA because the appellant had no active duty 
service.  

The appellant was afforded a VA audiology examination in 
February 2003.  The claims folder was not available for 
review.  The examiner noted a history of service from 1962 to 
1992.  He also noted that the appellant gave a history of 
noise exposure from a number of sources during those years.  
The appellant reported the presence of tinnitus since 1985.  
The appellant did have audiogram results that would qualify 
as a hearing loss disability under 38 C.F.R. § 3.385.  The 
examiner said that the cause of the appellant's tinnitus 
could not be determined with certainty.  He added that, given 
the appellant's pattern of hearing loss and nature of 
reported noise exposure, it was at least as likely as not 
that the tinnitus was caused by or exacerbated by the noise 
exposure in the military.  By implication, the examiner 
assumed the hearing loss was related to military service.

It is not clear but it appears the examiner was unaware that 
the appellant's military service consisted solely of National 
Guard/Reserve service and that he assumed the appellant was 
on active duty from 1962 to 1992.  Accordingly, the February 
2003 examination report is accorded no probative value.

VA outpatient records from February 2003 note that the 
Veteran was examined by an audiologist who opined that the 
Veteran's mild to severe sensorineural hearing loss from 250 
to 8000 Hz with a slight conductive component at 500, 1000, 
and 2000 Hz was likely due to the negative middle ear 
pressure.

At a December 2008 audiology examination, the examiner noted 
that the appellant's claims file was reviewed, and 
specifically noted that the records did not indicate periods 
of active duty service other than for training purposes.

The examiner opined that, given the normal test results from 
the 1963 examinations, the appellant's current hearing loss 
was less likely as not due to noise exposure from active duty 
training periods in 1962 and 1963.  

Regarding any relationship between current hearing loss and 
noise exposure during ACDUTRA from 1964 to 1992, the examiner 
concluded that, given the episodic nature of the appellant's 
service and noise exposure associated with such service, it 
was not possible to offer an opinion without resorting to 
speculation.  Overall, the examiner stated that while the 
appellant did demonstrate a hearing loss bilaterally as early 
as 1967, which progressed over the following 25 years, the 
cause of the hearing loss could not be determined without 
resorting to speculation.  

Regarding the appellant's claimed tinnitus, the examiner 
opined that, given the appellant's reported time of onset, 
the tinnitus was at least as likely as not due to the noise 
exposure during ADUTRA.  

In essence, the examiner could not state, with any degree of 
certainty, that it was at least as likely as not that the 
appellant's hearing loss occurred as a result of acoustic 
trauma during a period of ACDUTRA.  This is not surprising 
given that the appellant's only periods of ACDUTRA occurred 
for approximately two-week periods each year over the course 
of nearly thirty years.  That leaves many more days without 
ACDUTRA during which the hearing loss could have developed, 
over time, which is the more likely scenario given the 
pattern of hearing loss noted on examination reports.  In 
other words, there is no one incident after which the 
appellant complained of a sudden decrease in hearing to which 
his current hearing loss could be attributed.  Likewise, the 
VA examiner admitted that it would be speculative to date the 
exact onset of the hearing loss based on the records in this 
case.  

The examiner's statement that, based on the evidence of 
record, an opinion that could not be rendered without resort 
to speculation, does not render the examination and opinion 
inadequate.  In Roberts v. West, 13 Vet. App. 185 (1999), the 
Court considered whether a physician's statement "[c]annot 
say whether related to frostbite or not" was inadequate where 
that statement was in response to a Board remand requesting a 
medical opinion as to whether that appellant's arthritis was 
due to residuals of frostbite during service.  The Court 
stated that "[t]he fact that the medical opinion was 
inconclusive, regarding the relationship between the 
appellant's arthritis and residuals of frostbite, does not 
mean that the examination was inadequate." Id. at 189.

This case is similar to Roberts.  Here the examiner reviewed 
the evidence of record and indicated that, without resorting 
to speculation, he could not resolve the issue of a nexus 
between the veteran's diagnosed hearing loss and service.  
Because the examiner reviewed all the evidence of record in 
rendering this decision, and provided a rationale for the 
statement, the examination and "opinion" rendered are not 
inadequate.

Although the appellant is certainly competent to state that 
he first noticed a hearing loss during a period of ACDUTRA, 
there are no objective findings to support that assertion, 
and the appellant's lay statements are outweighed by the 
other evidence of record, which tends to show that the 
hearing loss cannot be traced to a specific period of 
ACDUTRA.  

In light of the foregoing, the preponderance of the evidence 
is against the claim of service connection for right ear 
hearing loss, there is no doubt to be resolved; and service 
connection for hearing loss is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  

Although the criteria for entitlement to service connection 
for hearing loss are not met in this case, service connection 
for tinnitus is warranted.  Because a diagnosis of tinnitus 
is solely based on the subjective reports of the patient, and 
this patient reported the onset of tinnitus during a period 
of ACDUTRA, the VA examiners in February 2003 and December 
2008 opined, based on the self-reported history of the 
appellant, that his tinnitus began during a period of 
ACDUTRA.  In essence, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim of 
service connection." Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, 
the Court recently emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).
As there is no objective evidence to the contrary, the Board 
resolves all doubt in the appellant's favor, and finds that 
service connection for tinnitus is warranted.  


PTSD

The STRs do not contain evidence of treatment for PTSD or any 
other acquired psychiatric disorder; however, the appellant 
has alleged he suffers from PTSD as a result of stress he 
experienced during his National Guard service.  The appellant 
contends that he was harassed and kept from being promoted 
and this stress led to his PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the veteran's current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  Under 38 C.F.R. § 
4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of Diagnostic and Statistical 
Manual for Mental Disorders.  38 C.F.R. § 4.125.

A VA psychiatric examiner found no evidence of PTSD in 
January 2003.  The diagnosis was depressive disorder, not 
otherwise specified (nos).  The examiner opined that the 
appellant did not have any psychosocial stressors related to 
a diagnosis of PTSD.  The examiner added that the Veteran did 
not have any symptoms of recurrent thoughts about any 
psychological trauma, and he did not have any nightmares.  
The Veteran did not have any PTSD symptoms, but rather, had 
only mild depression with some anxiety which was mainly 
related to his financial situation.  

Similarly, a November 2003 VA social work assessment 
indicated a diagnosis of anxiety.  There was no mention of 
PTSD.  

A January 2004 VA mental health consult record noted 
complaints of anxiety, and a multiaxial diagnosis of 
affective disorder-anxiety and depression; adjustment 
disorder-mixed with psychosis.  There was no mention of PTSD.  
This diagnosis was continued throughout 2004 and into 2005, 
according to the VA outpatient mental health records.  

VA outpatient treatment records from January 2005 show that 
the Veteran reported "increased stress."  A nurse 
practitioner's psychiatry note indicates that the appellant 
is stressed out - he's not being paid for what's wrong.  
"Veteran wants his diagnosis to be PTSD because someone in 
Texas (DAV Representative) states that his diagnosis needs to 
PTSD [sic] to connect his heart problems to his service."

Based on the foregoing, the appellant was referred for a PTSD 
assessment in April 2005.  According to the examiner, the 
appellant was unable to describe any event while in the 
national guard sufficient to be labeled as traumatic, and he 
neither exhibited nor described any symptoms of PTSD.  
Significantly, the examiner noted that the appellant was only 
on active duty for the required six months during his first 
year and then for 2-week summer camps annually after that.  
The appellant was never in a combat zone.  The psychologist 
concluded that the appellant showed no indication of having 
PTSD.  

At his personal hearing at the RO in February 2007, the 
appellant testified that he endured mental harassment by his 
commanding officers, although he could not provide any 
specific details regarding any particular incidents of 
harassments during any period of ACDUTRA or INACDUTRA.

A VA psychiatrist outpatient note from December 2006 noted 
that the Veteran did not tolerate Seroquel because it knocked 
him out.  The Axis I diagnosis was "MDD, GAD, PTSD."  

Although the record contains one diagnosis that includes 
PTSD, there is no indication that the Veteran actually has 
PTSD as a result of a stressor that occurred during a period 
of ACDUTRA.  The single diagnosis of PTSD noted in the short 
December 2006 note is not supported by any objective findings 
or any reported PTSD symptomatology by the appellant and  
recorded by the examiner.  Moreover, the sole diagnosis of 
PTSD is heavily outweighed by the other evidence of record 
which clearly demonstrates that the appellant does not have 
PTSD.  

Although the appellant has a diagnosis of depression and 
affective disorder, at least two medical professionals have 
specifically indicated that the appellant does not have PTSD.  
Moreover, there is no evidence to indicate that the 
appellant's acquired psychiatric disorder other than PTSD had 
its onset during a period of ACDUTRA.  It would be 
speculative at best to assume such, particularly given that 
the record contains no evidence of any incident during a 
period of ACDUTRA that could be considered the onset of the 
appellant's psychiatric disorder, there is no STR containing 
a diagnosis of any psychiatric disorder during any period of 
ACDUTRA, and there is no post-service treatment record dating 
the onset of the appellant's current psychiatric disorder to 
any period of ACDUTRA.  

The preponderance of the evidence is against the claim of 
service connection for PTSD, or any other acquired 
psychiatric disorder; there is no doubt to be resolved; and 
service connection for PTSD is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  


CAD

There is documentation in the STR's of the appellant having 
complaints of headaches and pain in the left arm in May 1989.  
He was treated for hypertension in response to his 
complaints.  The appellant was serving on ACDUTRA at the 
time.

There is no indication from the STRs that the appellant 
complained of, or was treated for any type of heart disorder 
during a period of ACDUTRA.  
The appellant had a number of military physical examinations 
over the years, beginning in May 1962.  The appellant denied 
any history of hypertension or heart disease, and said that 
he was not taking any medication for treatment of the same at 
the time of his physical examination in June 1987.  Although 
the appellant did not have significantly elevated blood 
pressure in 1962, a reading of 136/86 was noted on 
examination at that time, and the appellant was noted to be 
15 pounds above standard weight.

The only time high blood pressure was commented on was at the 
time of a physical examination in May 1991.  "Elevated blood 
pressure" was noted on examination.

The appellant was noted to have a blood pressure readings 
during periods of ACDUTRA, and in particular during a period 
in May 1989.  A blood pressure reading of 132/92 was listed 
on a May 1989 service medical record regarding complaints of 
congestion, although hypertension was not noted, and no 
mention regarding the high blood pressure reading was 
indicated.  Another record from May 1989 noted reports of a 
severe frontal headache and nausea associated with pain and 
numbness down both arms.  Hypertension and sinusitis were 
noted, and bronchitis was to be ruled out.  The appellant's 
blood pressure reading was 150/90.  The appellant was 
diagnosed with an upper respiratory infection (URI) and was 
instructed to follow-up regarding the high blood pressure.

A May 1992 private echocardiogram report is normal.  A June 
1992 private treatment record notes high blood pressure, with 
a blood pressure reading of 150/100.

The appellant believes that his current CAD is related to the 
food he was served during his period of service in the 
National Guard. 

It appears from the record that the first diagnosis of CAD 
came in 2004, according to VA outpatient treatment records.  

Although the appellant had some high blood pressure readings 
during periods of ACDUTRA, there is no indication from the 
record that the appellant's hypertension began during any 
period of ACDUTRA.  Moreover, there is no competent opinion 
linking the appellant's current CAD diagnosis to any period 
of ACDUTRA, or to any incident thereof, including high blood 
pressure readings noted during those time periods.  

The appellant is certainly competent to testify as to 
symptoms such as headaches which are non-medical in nature, 
however, he is not competent to render a medical diagnosis 
such as CAD, and he has not been shown to have the requisite 
medical expertise to provide a competent medical opinion 
regarding causation.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence 
of observable symptomatology that is not medical in nature); 
see also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).

The appellant argues that the food he was served while 
serving in the National Guard contributed to his development 
of CAD.  To warrant service connection in this case, the 
evidence must show that the appellant developed CAD during a 
period of ACDUTRA.  There is simply no evidence to show that 
the appellant developed CAD during a period of ACDUTRA, and 
absent this finding, service connection is not warranted.  
The appellant did not have a heart attack during ACDUTRA or 
INACDUTRA, and there is no evidence to show that his 
hypertension or CAD can be specifically shown to have begun 
during one of these periods.  In light of the foregoing, the 
preponderance of the evidence is against the claim of service 
connection for CAD; there is no doubt to be resolved; and 
service connection for CAD is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for a low back disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for PTSD is denied.

Service connection for CAD is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


